                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                       350 University Ave., Suite 200
                                                   3
                                                       Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   4
                                                       FAX: 916.927.3706
                                                   5   Attorneys for Defendants SACRAMENTO COUNTY, CALIFORNIA;
                                                       SHERIFF R. SCOTT JONES; and GRANT NUGENT
                                                   6
                                                   7   LAW OFFICE OF PATRICK DWYER
                                                       Patrick Dwyer, SBN 137743
                                                   8   P.O. Box 1705
                                                       Penn Valley, CA 95946
                                                   9   TEL: 530-432-5407
                                                       FAX: 530.432.5407
                                                  10
                                                       Attorney for Plaintiff
                                                  11
                                                  12                                     UNITED STATES DISTRICT COURT
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   ALEXSEY PREDYBAYLO, an individual,                CASE NO. 2:19-CV-01243-MCE-CKD
                                                  15
                                                                               Plaintiff                 JOINT STIPULATION TO EXTEND
                                                  16                                                     TIME FOR DEFENDANTS TO FILE
                                                       v.                                                RESPONSIVE     PLEADING      TO
                                                  17                                                     PLAINTIFF’S COMPLAINT; ORDER
                                                  18   SACRAMENTO COUNTY, CALIFORNIA,
                                                       a county government and the operator of the
                                                  19   Sacramento County Sheriff’s Department            Complaint Filed: 07/02/2019
                                                       and its Correctional Health Services
                                                  20   Division; and the following persons as
                                                  21   individuals and in their capacity as officials,
                                                       employees or contractors of Sacramento
                                                  22   County: SHERIFF R. SCOTT JONES;
                                                       GRANT NUGENT; Does 1 through 20,
                                                  23   Defendants.
                                                  24   ___________________________________/

                                                  25           IT IS HEREBY STIPULATED and agreed by and between Plaintiff ALEXSEY

                                                  26   PREDYBAYLO, and Defendants SACRAMENTO COUNTY, SHERIFF R. SCOTT JONES, and

                                                  27   GRANT NUGENT, through their respective counsel, that the time for Defendants to respond to the

                                                  28   Complaint shall be extended to August 30, 2019. Defense counsel needs additional time to review

                                                       {02051219.DOCX}                         1
                                                       JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                PLAINTIFF’S COMPLAINT; ORDER
                                                   1   the complaint and meet with his clients to determine how to respond.
                                                   2                                               Respectfully submitted,
                                                   3   Dated: August 6, 2019                              PORTER SCOTT
                                                                                                   A PROFESSIONAL CORPORATION
                                                   4
                                                   5
                                                                                                   By     /s/Carl L. Fessenden
                                                   6                                                      Carl L Fessenden
                                                                                                          Attorneys for Defendants
                                                   7
                                                   8   Dated: August 6, 2019                              LAW OFFICES OF PATRICK H. DWYER

                                                   9
                                                  10                                               By    /s/Patrick H. Dwyer (authorized 07/30/19)
                                                                                                          Patrick H. Dwyer
                                                  11                                                      Attorney for Plaintiffs
                                                  12
                 350 University Ave., Suite 200




                                                  13                                               ORDER
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                               Pursuant to the Parties’ agreement, and for good cause, the Stipulation (ECF No. 7) is
                                                  15
                                                  16   GRANTED.

                                                  17           IT IS SO ORDERED.

                                                  18   Dated: August 6, 2019

                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28

                                                       {02051219.DOCX}                         2
                                                       JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                PLAINTIFF’S COMPLAINT; ORDER
